Exhibit TRANSCRIPT OF CONFERENCE CALL HELD BY JER INVESTORS TRUST INC. ON NOVEMBER 6, PRESENTATION Jeff Cirillo - JER Investors Trust, Inc. - VP Thank you and goodmorning, everyone.This presentation will include statements that constitute forward-looking statements including with regard to the Company's revenues and earnings per share, the anticipated effects of today's announcements and the Company's growth.Wherever possible the Company has identified these forward-looking statements by words such as anticipates, believes, intends, estimates and expects, projects and similar phrases.These forward-looking statements are based upon assumptions the Company believes are reasonable and are made pursuant to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995. Because such statements inherently involve risks and uncertainties, actual or future results may differ materially from those expressed or implied by such forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to changes in economic conditions generally and the real estate and bond markets specifically, legislative and regulatory changes, the availability of capital, our ability to obtain future financing arrangements, changes in interest rates and interest rate spreads, changes in Generally Accepted Accounting Principles, market trends, policies and rules applicable to REITs, the application and interpretation of the rules and regulations of the Investment Company Act, the subjectivity inherent in any weighted analysis underlying the Company's assumptions and estimates with respect to the future and other risks detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company cannot predict what factors may arise or how such factors may cause its results to differ materially from those contained in any forward-looking statements.Any forward-looking statements speak only as of the date on which such statements are made.The Company undertakes no obligation to update these statements with revisions or changes after the date of this call. In addition this presentation includes non-GAAP financial measures.In accordance with Regulation G a presentation of the most directly comparable measures calculated in accordance with GAAP as well as a reconciliation of the differences between such measures are available on the Company's website at www.jer.com. With that I would like to now introduce Joe Robert, Chairman and CEO. Joe Robert - JER Investors Trust, Inc. - Founder, Chairman, & CEO Good morning and thank you again for participating on this morning's conference call to discuss the third quarter '08 results for JER Investors Trust.As I usually do, let me introduce the management team that is with me on the conference call today.We have Mark Weiss, our President; Keith Belcher, head of our CMBS group; Mike McGillis, our CFO. As is painfully obvious, we are now firmly entrenched in the worst credit market environment in generations and we are starting to see the effects in the real economy.Virtually all investors from the largest pension funds to the smallest retail investors have suffered real wealth destruction.Stock valuations for us and our peers have been crushed to say the least.The broader equity markets are at five year lows and the stock prices for JER Investors Trust and our peers are down 60% or more year-to-date. The lending markets are in even worse shape than the equity markets with financial institutions retrenching and reluctant to lend to one another much less corporate America.This has driven some of the largest and oldest financial institutions in the country into shotgun marriages or to close shop entirely.This is forcing massive corporate and personal deleveraging.Programs such the TARP and other various federal liquidity actions, while starting to unclog the bank to bank lending market, and potentially positive in the long-run, are tremendously complex undertakings and the full impact of these programs will not be known for some time. The macro economic outlook is not promising either with projections of rising unemployment, declining consumer spending and the lowest consumer confidence reports on record.All of these present significant challenges for JRT and the management team.While we can't predict the future, the good news is that these events do run in cycles and we hope that still holds true.We believe it does.We do anticipate that at some point markets will improve. In the interim our focus will remain what it has been for the past few quarters and that is managing our liquidity and credit.On the liquidity front, we did make some progress during the third quarter successfully extending our repurchase facility with JP Morgan for another year, and selling a lower yielding asset to de-lever and raise excess proceeds.We will continue to monitor and manage our liquidity and continue to look for ways to deliver and improve our capital position. Regarding credit, the good news is that during the quarter we had no major credit events.All of our non-CMBS real estate loans continued to perform.And on an absolute basis, delinquencies and losses within our CMBS pools are still quite low.In addition, there are limited loan maturities in 2009 and 2010 within our CMBS collateral pool.However, given the current broader market dynamics, we recognize the current level of delinquency and loss can't continue forever. As we will discuss in more detail, we have increased the loss projections for CMBS pools going forward.Depending on how ugly this market gets and how long it remains so, we may have to further increase loss projections in the future. It is a cliché to talk about crisis creating opportunity but just because it is clichéd doesn't mean it isn't correct.I founded JE Robert Company out of the S&L crisis and the result of transfer of wealth and see many parallels between then and now.We don't know how long this environment will last or potentially how ugly it will get, but I do know we have a very well qualified team to manage through these challenges while protecting first and foremost what we have. And with that, I would like to turn it over to Mark. Mark Weiss - JER Investors Trust, Inc. - President & Managing Director 2 Thanks, Joe. I will briefly cover four themes, liquidity, asset maturities, loss assumptions and asset management. First, the deleveraging that we have seen throughout the financial sector has been almost unimaginable.Terms like "once in a lifetime" or "once in a hundred years" are two of the phrases one currently hears bantered about.Our sector has experienced a similar seismic shift.Given our focus on liquidity and our general concern about margin calls and the long-term availability of repo debt, we took the pro-active approach beginning in the fourth quarter of last year to sell certain assets to pay down short-term debt.This, combined with margin calls, has helped us reduce our outstanding repo indebtedness from approximately $262 million on December 31 of last year to $60 million as of November 4 this year. Despite the fact that we have close to another year before our repo facilities are scheduled to mature, we are constantly looking for ways to continue to reduce our exposure to short-term repurchase facility borrowings.Our view is that the deleveraging of the financial sector will continue and we want to remain ahead of the curve. Another pro-active step we recently took to further our goal preserving liquidity was to apply to the IRS for a private letter ruling, seeking the IRS' approval for the Company to pay a portion of its fourth quarter and 2008 special dividend in shares of JRT stock.We were successful and the IRS granted our request for the private letter ruling. As discussed previously our investments in first loss CMBS investments generate significant amount of non-cash taxable income.Historically our dividend policy has been that our regular quarterly dividend generally approximates our operating cash flow and our annual special dividend generally represents our taxable income in excess of operating cash flow.As a result, and subject to the prior approval of our Board of Directors, this private letter ruling would permit us to pay up to 80% of our fourth quarter regular and 2008 special dividend in shares of JRT stock, thus allowing us to further preserve liquidity.To remind people, as a REIT, we need to pay out at least 90% of our taxable income.We historically have paid a special dividend in January of the following year as our taxable income has been significantly greater than our GAAP income. Now, given the lack of liquidity in the market everyone is focused, rightfully so I might add, on loans maturing in 2009.It is worth repeating what we have said on previous calls on this topic.On the CMBS front, slightly over one percent of the loans underlying our first loss CMBS maturities come due in 2009 with the vast majority of those maturing in the second half of the year and generally the credit characteristics of those loans continue to be solid. On the real estate loans front, we have only one senior mortgage loan participation with a balance of $32.1 million which has a final maturity in 2009.The borrower, not surprisingly, has asked for an extension and we are evaluating it at this time.While it would be ideal if there were no 2009 maturities in our underlying portfolio, we will closely monitor and carefully evaluate specific situations with borrowers as they arise and do what is financially prudent in the current dislocated capital market. 3 Also, while the absolute level of delinquencies in the CMBS portfolio is still low relative to historical standards and commercial delinquencies are much lower than residential delinquencies, we have seen a significant pick up in assets in terms of our special servicing portfolio over the past 45 days particularly in retail and multi-family assets. Due to the continued tightening of credit, declining real estate values and the worsening economic environment, in conjunction with this increase in our special service portfolio, we thought it was sensible to increase our projected loan losses on the loans underlying our CMBS first loss portfolio. While Keith will describe this in much greater detail, the bottom-line is we increased our CMBS loss projections from $661 million to $863 million with a particular emphasis on the retail sector.It should be noted, however, that we have only incurred $3 million of losses to date on the collateral underlying our CMBS portfolio and that compares very favorably with our initial underwriting which projected $31 million in losses by September 30. As such, based on actual loss experience, our portfolio has been performing significantly better than our initial forecast.Despite this, we believe it may be it was judicious to increase not only the size of our projected losses but also to accelerate the projected timing of many of these losses into earlier years. With that, let me turn it over to Keith Belcher, head of CMBS investments, to review the state of our special servicing portfolio and provide more information on the increase in our loss reserves.Keith? Keith Belcher - JER Investors Trust, Inc. - Vice Chairman of the Board & EVP Thanks, Mark. With regard to the CMBS portfolio, first I will review our actual loss experience relative to the underlying runs in the pools where we have the first loss exposure, second, I will talk about our current special servicing portfolio and the trends we are seeing, third, I will address our CMBS delinquency rate and our loss projections going forward.And finally I will talk about the bond downgrades that have occurred. So, with regard to our actual CMBS loan losses, for the 21 pools that we have acquired, the first loss positions on between 2004 and 2007, those pools had a beginning total principle balance of approximately $50 million.As
